Slip Op. 00-164

               UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
____________________________________
                                     :
FAG ITALIA S.p.A. and FAG BEARINGS :
CORPORATION; SKF USA INC. and       :
SKF INDUSTRIE S.p.A.,               :
                                     :
            Plaintiffs and           :
            Defendant-Intervenors,   :
                                     :
            v.                       : Consol. Court No. 97-11-01984
                                     :
UNITED STATES,                      :
                                     :
            Defendant,               :
                                     :
THE TORRINGTON COMPANY,             :
                                     :
            Defendant-Intervenor     :
            and Plaintiff.          :
____________________________________:

                                      JUDGMENT

        This Court having received and reviewed the United States Department of Commerce,
International Trade Administration’s (“Commerce”) Final Results of Redetermination Pursuant to
Court Remand, FAG Italia S.p.A. and FAG Bearings Corporation; SKF USA Inc. and SKF Industrie
S.p.A. v. United States, 24 CIT ___, Slip Op. 00-82 (July 13, 2000) (“Remand Results”),
Torrington’s comments to the Remand Results, and Commerce having complied with the Court’s
remand, and no other responses to the Remand Results having been submitted by the parties, it is
hereby

         ORDERED that the Remand Results filed by Commerce on October 11, 2000 are affirmed
in their entirety; and it is further

       ORDERED that since all other issues have been decided, this case is dismissed.



                                            _________________________________________
                                                    NICHOLAS TSOUCALAS
                                                        SENIOR JUDGE
Dated: December 15, 2000
       New York, New York